        Case 2:16-cv-02178-LEK Document 53 Filed 11/04/20 Page 1 of 2


 1    XAVIER BECERRA
      Attorney General of California
 2    VINCENT DICARLO
      Supervising Deputy Attorney General
 3    JENNIFER S. GREGORY, State Bar No. 228593
      Deputy Attorney General
 4     2329 Gateway Oaks Drive, Suite 200
       Sacramento, CA 95833
 5     Telephone: (916) 621-1823
       Fax: (916) 274-2929
 6     E-mail: Jennifer.Gregory@doj.ca.gov

 7    Attorneys for Plaintiff State of California

 8

 9                                 UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12                                                       Case No. 2:16-CV 2178 LEK
      UNITED STATES OF AMERICA; STATE
13    OF CALIFORNIA; ex rel. JANE DOE,                   ORDER RE: STATE OF CALIFORNIA’S
                                                         NOTICE OF ELECTION TO DECLINE
14                                 Plaintiffs,           INTERVENTION

15                   v.

16
      NEXXT SPINE, LLC; SUTTER MEDICAL
17    CENTER; GEORGE PICETTI, M.D.; and
      DOES 1 through 25,
18
                                  Defendants.
19

20          The State of California (“California”), having declined to intervene in this action, and

21   pursuant to California’s False Claims Act, the Court rules as follows.

22          IT IS HEREBY ORDERED that:

23          1. The qui tam Plaintiff shall serve the Complaint upon the Defendants.

24          2. The qui tam Plaintiff shall serve this Order and the accompanying Notice of Election to

25              Decline Intervention upon the Defendants after service of the Complaint.

26          3. The parties shall serve all pleadings, motions, and appeals filed in this action, including

27              supporting memoranda, upon California.

28          4. All orders of this Court shall be sent to California.


                                                  1
                             [PROPOSED] ORDER RE: STATE OF CALIFORNIA’S
                            NOTICE OF ELECTION TO DECLINE INTERVENTION
       Case 2:16-cv-02178-LEK Document 53 Filed 11/04/20 Page 2 of 2


 1         5. California may order any deposition transcripts, intervene at a later date for good cause

 2            shown, or move to dismiss qui tam Plaintiff’s Complaint or claims.

 3         6. Should the qui tam Plaintiff or any Defendant propose that this action be dismissed,

 4            settled, or otherwise discontinued, the Court will provide California with notice and an

 5            opportunity to be heard before ruling or granting its approval.

 6

 7   IT IS SO ORDERED.

 8

 9   Dated: November 3, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
                           [PROPOSED] ORDER RE: STATE OF CALIFORNIA’S
                          NOTICE OF ELECTION TO DECLINE INTERVENTION
